            Case 5:20-cv-05799-LHK Document 266-1 Filed 09/30/20 Page 1 of 5




     JEFFREY BOSSERT CLARK
 1
     Acting Assistant Attorney General
 2   ALEXANDER K. HAAS
     Branch Director
 3   DIANE KELLEHER
     BRAD P. ROSENBERG
 4
     Assistant Branch Directors
 5   M. ANDREW ZEE
     ALEXANDER V. SVERDLOV
 6   Trial Attorneys
 7
     U.S. Department of Justice
     Civil Division - Federal Programs Branch
 8   1100 L Street, NW
     Washington, D.C. 20005
 9   Telephone: (202) 305-0550
10
     Attorneys for Defendants
11

12

13                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
14                                 SAN JOSE DIVISION
15

16    NATIONAL URBAN LEAGUE, et al.,                Case No. 5:20-cv-05799-LHK

17                   Plaintiff,                     DECLARATION OF
                                                    JAMES T. CHRISTY
18
              v.
19
      WILBUR L. ROSS, JR., et al.,
20
                     Defendants.
21

22

23

24

25

26

27

28

     DECLARATION OF JAMES T. CHRISTY
     Case No. 5:20-cv-05799-LHK

                                                0
               Case 5:20-cv-05799-LHK Document 266-1 Filed 09/30/20 Page 2 of 5




 1         I, James T. Christy, make the following Declaration pursuant to 28 U.S.C. § 1746, and state
 2   that under penalty of perjury the following is true and correct to the best of my knowledge and
 3   belief:
 4         1. This is my seventh declaration in this lawsuit. I am making this declaration in response
 5              to Court Orders ECF 255, ECF 258, ECF 263.
 6              ECF 248 Investigation
 7         2. Order 248 – Email from sent on September 29 from a person alleging that he and his
 8              wife are enumerators, notes the enumerator and spouse are both being released
 9              “tomorrow”. The complainant reports working in Baltimore city, Maryland and the
10              spouse works in Prince George’s County, Maryland.
11         3. I contacted the regional managers over the offices that cover those two locations. They
12              are not releasing staff in either location. They are asking staff to continue to enter work
13              availability and staff are receiving assignments. As of a report run at 7:18am Eastern
14              on 09/30/2020, 1,370 enumerators received work assignments in the State of Maryland,
15              so enumeration is ongoing in Maryland.
16              ECF 249 Investigation
17         4. Order 249 – “Email to court staff dated 9/29/2020” is an anonymous email sent to the
18              Court on September 29, 2020 which references the potential for missing responses if
19              the Internet Self Response website is not available after October 5.
20         5. It is not clear whether the complainant is an employee or a member of the public.
21              There is no allegation of a violation – rather an expression of general concern.
22              ECF 250 Investigation
23         6. Order 250 – an email sent to the Court on September 29, 2020. It is a long summary of
24              observations from a former employee whose employment was prior to August 1, 2020.
25         7. The complainant in ECF 250 does not appear to allege a violation of the Court's
26              Preliminary Injunction. She may or may not be alleging an employment issue, but this
27              is not the forum to resolve such as issue -- if she is, in fact, alleging one.
28              ECF 252 Investigation
       Case 5:20-cv-05799-LHK Document 266-1 Filed 09/30/20 Page 3 of 5




 1   8. Order 252 – is an email from a person claiming to be an enumerator working in
 2      Nevada and sent to the Court on September 29, 2020 to express concern that the
 3      “…deadline imposed by the Government is impossible to meet. Especially in the
 4      minority population”.
 5   9. Overall, enumeration in the State of Nevada is 99.2% complete when combining both
 6      those who responded themselves by internet, phone or paper and those where we
 7      collected a response via a census enumerator. For the Nonresponse Followup
 8      component of this work, 98.2% of the addresses have been resolved. We are continuing
 9      to enumerate people in Nevada. As of 7:18am Eastern on September 30, 2020, 681
10      enumerators received assignments and are working in State of Nevada.
11      ECF 254 Investigation
12   10. Order 254 – an email sent to the Court on 9/29/2020 which was submitted from an
13      individual claiming to be employed as an enumerator out of the San Francisco, CA
14      Area Census Office. The anonymous enumerator states “the Census is terminating
15      enumerators which will make adhering to your Court's orders impractical considering
16      the lengthy hiring and training process enumerators went through.”
17   11. As of 7:18am Eastern on September 30, 2020, 99.17% of the addresses have been
18      completed for the Nonresponse Followup operation in the San Francisco ACO. 166
19      enumerators received assignments and will continue to complete the remaining
20      workload of approximately 1,300 addresses.
21   12. As all 35 Census Field Supervisor Areas are in the Closeout phase, releasing
22      enumerators during this phase is part of the Closeout process as described in the July
23      12, 2019 “2020 Census Detailed Operational Plan for Nonresponse Followup”, Section
24      2.3.6 which states “Reducing staff as workload reduces, including collecting materials
25      such as devices”.
26      ECF 257 Investigation
27

28
             Case 5:20-cv-05799-LHK Document 266-1 Filed 09/30/20 Page 4 of 5




 1        13. Order 257 – is an email submission sent to the Court on 9/29/2020, which references a
 2            request to extend the Mobile Questionnaire Assistance Centers (MQAs) through
 3            October 5.
 4        14. As submitted in a previous declaration, the Mobile Questionnaire Assistance program
 5            will continue and conclude with data collection activities, including the Internet Self-
 6            Response, Census Questionnaire Assistance, and Non Response Follow Up operation.
 7            ECF 262 Investigation
 8        15. Order 262 – “ is an email to the Court sent on 9/29/2020, which states “I'm a census
 9            enumerator in northern California, and have been told that our Santa Rosa regional field
10            office plans to wrap things up by Sep. 30th, not Oct. 5th,…” and continues to describe
11            the effect of fires on the 2020 Census.
12        16. Household enumeration for the Nonresponse Followup operation continues in the Santa
13            Rosa Area Census Office and will not conclude on September 30. As of 7:18am
14            Eastern, the completion rate for production work on the Nonresponse Followup
15            operation was 95.7% and 418 enumerators received work assignments.
16        17. We will continue to follow the guidance of local officials in areas affected by natural
17            disasters to ensure the safety of our enumeration staff. We are sending additional staff
18            to this Area Census office to supplement the existing workforce to ensure we have
19            resources to complete the safe areas as they open as fire conditions change frequently.
20            We use telephone calling as an option when we cannot access an area, as well as
21            information from knowledgeable persons about residents in the area. Absent these, we
22            will use high-quality administrative records or as a last resort, rely on imputation.
23

24

25

26

27   I have read the foregoing and it is all true and correct.
28   DATED this _30th_ day of September, 2020
            Case 5:20-cv-05799-LHK Document 266-1 Filed 09/30/20 Page 5 of 5




 1
       James Christy       Digitally signed by James Christy
                           Date: 2020.09.30 14:46:11 -04'00'
 2   ____________________________________
 3   James T. Christy
 4   Assistant Director for Field Operations
 5   United States Bureau of the Census
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
